DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:

I. Claim 1-17, drawn to an apparatus for holding a container, classified in A61M15/0065.
II. Claim 18, drawn to a method for determining the tracking the last time a container has been acessed, classified in A61J7/0445.


The inventions are independent or distinct, each from the other because:
Inventions I and II are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case the method as recited can be used to provide access to a locking cabinet.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
	
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

During a telephone conversation with Joseph Trojan on 09/08/2022 a provisional election was made without traverse to prosecute the invention of Group I comprising claims 1-17.  Affirmation of this election must be made by applicant in replying to this Office action.  Claim 18 is withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitations “a lever with at least two positions” in claim 1 line 3 must be shown or the feature(s) canceled from the claim(s).  Similar issue in claim 15. No new matter should be entered.

Therefore, the limitations “the lever is in the first position” in claim 1 line 6 and “the lever is in second position” in claim 1 line 7 must be shown or the feature(s) canceled from the claim(s).  Similar issue in claim 15. No new matter should be entered.
Therefore, the limitations “timer reset mechanism” in claim 1 line 5 and “the lever is in second position” in claim 1 line 7 must be shown or the feature(s) canceled from the claim(s).  Similar issue in claim 15. No new matter should be entered.
 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1,3,4 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitations “a lever with at least two positions” in line 3.  The disclosure in the specifications and the drawings do not specifically disclose as to what a lever with at least two positions is.  Therefore, it is unclear as to what are the two positions of the lever.  Applicant’s drawing show the movement of the lever from a stationary position as shown in Figure 9, to a transition position as shown in Figure 10 and the resting position as showing Figure 8 however its unable to be determined as to which of the shown positions of the lever is the two positions recited.  Appropriate clarification is required.
Claim 1 recites the limitations “the lever is in the first position” in line 6 and “the lever is in second position” in line 7.  The disclosure in the specifications and the drawings do not specifically disclose as to what is position of the lever in a first position and what is position of the lever in a second position.  The specific position of the lever is critical as to the working of the timer and the timer mechanism which, is not disclosed. Appropriate clarification is required.
Claim 1 recites the limitations “the timer reset mechanism will modify information on the timer” in line 7.  The limitations indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor regards as the invention because it is unclear as to what specific information with be modified by the reset mechanism. 

Claim 3 recites the limitation "the angle" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim 3 recites the limitation "the predetermined actuation" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claims 4 and 17 recite the limitation "the user" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Walker (US 5,564,414) in view of Dessertine (US 5,020,527).

Referring to claim 1.  Walker discloses an apparatus (100; Figure 2A) for holding a container (10), comprising: 
a carriage (100) for holding a container (10); 
a lever (120; Figure 2A) with at least two positions relative to the carriage (compressed and uncompressed position of 120), wherein an actuation by the lever increments a counter.

Walker does not disclose the apparatus comprising a timer and a timer reset mechanism.
Dessertine disclose a dispenser with a counter and a timer (21; Figure 1) a timer reset mechanism (57); 
wherein when the lever (23) is in the first position (compressed position), the timer will start counting time; wherein when the lever is in the second position (released) the timer reset mechanism will modify information on the timer (change displayed information).

It would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Walker to include a timer and a timer reset mechanism; wherein when the lever is in the first position, the timer will start counting time; wherein when the lever is in the second position the timer reset mechanism will modify information on the timer as taught by Dessertine because a timer would provide a user with an predetermined time to access the container thus a user can quickly access the container within the time allotted. 

Referring to claim 2.  Walker discloses an apparatus (100; Figure 2A) for holding a container (10), wherein said first position (uncompressed) of said lever (120) is parallel to the vertical axis of the carriage (see configuration; Figure 2A).

Referring to claim 3.  Walker discloses an apparatus (100; Figure 2A) for holding a container (10), wherein said second position (compressed) of said lever (120) is such that said lever (120) is tilted at the angle exceeding the predetermined actuation angle (compressed toward the contianer13; Figure2A) from the vertical axis of the carriage.

Referring to claim 4.  Walker discloses an apparatus (100; Figure 2A) for holding a container (10), wherein while the lever (120; Figure 3B) is in the first position (uncompressed position), said container (13) held in said carriage (100) cannot be accessed or removed by the user (container cannot be removed without removable of lever 120 first).

Allowable Subject Matter
Claims 5-14 are 15-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAKESH KUMAR whose telephone number is (571)272-8314. The examiner can normally be reached M-TH from 8AM-6:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on (571) 272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAKESH KUMAR/Primary Examiner, Art Unit 3651